Citation Nr: 1748959	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-36 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, including as due to service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1976 to July 1981 and from January 1983 to January 1998.

This case came to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge that was conducted by videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has sleep apnea that is due to his service-connected cervical disability.  There is relevant evidence missing from the claims file that needs to be obtained prior to Board consideration of his appeal.

During his June 2017 Board hearing, the Veteran indicated that he submitted a statement from Dr. R.S., the medical director of a sleep clinic, in support of his claim.  See 6/26/17 VBMS Hearing Transcript, page 5.  His representative said that the statement was "of record", "in the file", and "counterbalancing" to a 2011 VA opinion.  Id. at 5 and 7.  The Board cannot locate Dr. R.S.' statement in the claims file.  The only record the Board found in the file with Dr. R.S.' name is a June 2009 sleep study report.  See 11/2/09 VBMS Medical Treatment Record Non Government Facility, page 1.  The Veteran should be provided an opportunity to resubmit the statement from Dr. R.S., as it is relevant to his appeal.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2016).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  

The Veteran's physician, T.L., M.D., stated that he underwent a sleep study in February 2009, "prompted by [a] pain management doctor for symptoms related to chronic pain from a cervical fusion surgery performed in 1996", and that severe obstructive sleep apnea was diagnosed.  See 1/10/09 VBMS Medical Treatment Record Non Government Facility, page 1.  Dr. T.L. opined that "[t]his diagnosis of severe obstructive sleep apnea is likely caused partially or completely by his cervical spine fusion surgery", but did not provide reasons for her opinion.

A June 2011 VA examiner opined that the Veteran's sleep apnea was less likely as not caused by or a result of his service-connected cervical disability, but did not consider if the cervical disability, or other service-connected disabilities, aggravated the sleep apnea.

In November 2012, the Veteran submitted a medical pamphlet on sleep apnea indicating that any sedating medication was a risk factor, and noted that he took muscle relaxers for cervical disability.  See Questions and Answers about Sleep Apnea, Chakravarty, S., M.D. (10/16/07 VBMS Medical Treatment Record Government Facility, page 17).  See 11/28/12 VBMS Notice of Disagreement.  The Veteran reported the onset of sleep apnea symptoms in service.  His wife stated that he snored loudly since they met in 1987 and gasped for air.  See 10/16/07 VBMS Buddy/Lay Statement.

Service connection is currently in effect for depression, rated 70 percent disabling, coronary artery disease, rated 30 percent disabling, left shoulder, cervical spine, and right upper extremity radiculopathy disabilities, each rated 20 percent disabling, pseudofollicular barbae (PFB), rated 10 percent disabling, and right shoulder, hearing loss, rhinitis, and left sural sensory neuropathy, disabilities, each assigned noncompensable evaluations.

As the record lacks competent evidence regarding secondary service connection, the Board finds that an addendum opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide another copy of the statement from Dr. R.S., the sleep clinic medical director.  The Veteran should be afforded a reasonable amount of time to submit this evidence.

2. After completing the development requested above, refer the claims file to a VA physician with expertise in diagnosing sleep disorders to determine whether any current sleep apnea is due to a disease or injury in active service, or to service-connected disability.  
(A physical examination should be scheduled, if deemed necessary by the examiner.)

a. Is it at least as likely as not (a 50 percent or higher degree of probability) that a sleep apnea disorder had its clinical onset, or is otherwise related to the Veteran's active service?

b. If not, is it at least as likely as not (a 50 percent or higher degree of probability) that a sleep apnea disorder is proximately due to or the result of service-connected depression, coronary artery disease, left and right shoulder, cervical spine, right upper extremity radiculopathy, PFB, hearing loss, rhinitis, and/or left sural sensory neuropathy disability?

c. If not, is a sleep apnea disorder at least as likely as not aggravated (made worse) by service-connected depression, coronary artery disease, left and right shoulder, cervical spine, right upper extremity radiculopathy, PFB, hearing loss, rhinitis, and/or left sural sensory neuropathy disability?

d. If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of sleep apnea prior to aggravation?

e. The examiner should provide a comprehensive rationale for each opinion.  The examiner is particularly requested to address the 2009 opinion of Dr. T.L. (to the effect that sleep apnea was likely caused partially or completely by the Veteran's cervical spine fusion surgery), and the Veteran's contention that taking muscle relaxers for cervical disability is a risk factor for sleep apnea.

f.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

g. The absence of evidence of treatment for the claimed disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

h.  The examiner is advised that the Veteran is competent to report in-service symptoms, treatment and history.

3. If the benefit on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


